                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


SUSAN M. FITZL,

                    Plaintiff,
                                                    Case No. 21-cv-488-pp
      v.

ANDREW M. SAUL,

                    Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 2. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s request indicates

that she is not employed and she is not married. Dkt. No. 3 at 1. The plaintiff

has three minor children she is responsible for supporting; she receives $100

each per month for two of the children and states that support has been

ordered for the third but has not yet been paid to her. Id. The plaintiff has


                                         1

           Case 1:21-cv-00488-SCD Filed 04/19/21 Page 1 of 3 Document 5
monthly income of $1,541 from rental assistance, heat assistance and EBT. Id.

at 2. She has $1,629 in monthly expenses ($725 rent, $904 other household

expenses). Id. at 2-3. The plaintiff does not own her home; she owns a 2005

Chevrolet Uplander, worth approximately $1,000; she owns no other property

of value; and she has $25.36 in cash on hand or in a checking or savings

account. Id. at 3-4. The plaintiff has demonstrated that she cannot pay the

$350 filing fee and $52 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied Social Security

benefits for lack of disability, that she was disabled, and that the conclusions

and findings of fact by the Commissioner of Social Security when denying

benefits are not supported by substantial evidence and are contrary to federal

laws and regulations. Dkt. No. 1 at 1-2. At this early stage in the case, and

based on the information in the plaintiff’s complaint, the court concludes that

there may be a basis in law or in fact for the plaintiff’s appeal of the

                                          2

         Case 1:21-cv-00488-SCD Filed 04/19/21 Page 2 of 3 Document 5
Commissioner’s decision, and that the appeal may have merit, as defined by 28

U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 19th day of April, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

         Case 1:21-cv-00488-SCD Filed 04/19/21 Page 3 of 3 Document 5
